IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


MICHAEL J. PENDLETON,                        : No. 3 WM 2022
                                             :
                      Petitioner             :
                                             :
              v.                             :
                                             :
                                             :
ALLEGHENY COUNTY COMMON PLEAS                :
COURT,                                       :
                                             :
                      Respondent             :



                                     ORDER


PER CURIAM

      AND NOW, this 5th day of May, 2022, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Mandamus and/or Extraordinary

Relief” is DENIED.